Citation Nr: 0816788	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperinflation of 
the jugular vein, to include as secondary to service-
connected disabilities.

2.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected chronic obstructive pulmonary 
disease (COPD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, and an August 2003 rating decision 
by the RO in Reno, Nevada.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran submitted his claim for an increased evaluation 
for his service-connected COPD in July 2002.  His claim for 
service connection for hyperinflation of the jugular vein was 
received in January 2003.  

The RO wrote to the veteran to provide the notice required 
under the Veterans Claims Assistance Act of 2000 (VCAA) for 
COPD in August 2002.  The letter informed the veteran of what 
was needed to substantiate a claim for service connection.  
The letter further informed the veteran that, in order for 
his claim to be reconsidered, he had to submit new and 
material evidence.  The letter did not advise the veteran on 
the information/evidence needed to substantiate his claim for 
an increased evaluation.

The veteran must be provided with proper notice regarding his 
increased evaluation for COPD claim.  In addition to the 
notice requirements referenced supra, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
regarding the content of VCAA notice during the pendency of 
this appeal.  In Vazquez-Flores v. Peake, 22 Vet. App 37, 43 
(2008), the Court noted that some increased evaluation claims 
would require more specific notice than others.  The Court 
acknowledged that some cases would only require notice for 
the veteran to show how their disability had gotten worse, 
and other cases would require information on exactly how the 
disability had gotten worse, and how it affected the 
veteran's employment and daily life.  

In regard to the veteran's service-connected COPD, he must be 
given notice on how to substantiate his claim for an 
increased evaluation.  Further, because of the specific 
criteria used to evaluate his COPD disability, he should be 
given notice of the rating criteria and asked to provide 
evidence how his COPD affects his employment and daily life.  
Vazquez-Flores, 22 Vet. App. at 43-44.  The Board 
acknowledges that the veteran is already service-connected 
for post-traumatic stress disorder (PTSD) and evaluated at 
the 100 percent level.  However, that does not preclude 
consideration of how the veteran's service-connected COPD 
could affect his employability.  

In regard to the claim for service connection for 
hyperinflation of the jugular, the veteran was not provided 
any notice for this claim.  The veteran must be provided 
notice regarding how to establish service connection for this 
issue, to include on a secondary basis.  

The veteran submitted evidence of notice of disability from 
the Social Security Administration (SSA) in April 1996.  The 
veteran was found to be disabled as of February 1992.  The 
SSA administrative decision and medical records relied on 
must be obtained and associated with the claims folder.

The veteran was last evaluated for his COPD in 2003.  A new 
examination is required to assess his current level of 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007) are fully complied with and 
satisfied for both issues on appeal.  
See also 38 C.F.R. § 3.159 (2007).  
The notice required by Vazquez, as 
discussed, should be included.  In 
addition, the veteran should be 
provided with the notice required by 
the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO should request the 
veteran to identify all medical care 
providers who have treated him for 
his hyperinflated jugular and COPD 
since 2004.  The RO should attempt 
to obtain and associate with the 
claims folder any medical records 
identified by the veteran and not 
already of record.  

3.  The SSA should be contacted to 
obtain a copy of any decision for 
benefits, the results of any medical 
examinations, and any other medical 
records used in the evaluation of 
the veteran's claim.  

4.  After completion of the above 
development, the veteran should be 
afforded a VA examination to assess 
his COPD.  All indicated studies, 
tests and evaluations deemed 
necessary by the examiner should be 
performed and the results must be 
included in the examination report.  
The report of examination should 
include the complete rationale for 
all opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


